                  Case 20-11548-CSS               Doc 377       Filed 08/10/20         Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    EXTRACTION OIL & GAS, INC. et al.,1                             )     Case No. 20-11548 (CSS)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )

                          NOTICE OF REJECTION OF CERTAIN
                   EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES

PARTIES RECEIVING THIS NOTICE SHOULD LOCATE THEIR NAMES AND THEIR
CONTRACTS OR LEASES ON SCHEDULE 2 ATTACHED HERETO AND READ THE
CONTENTS OF THIS NOTICE CAREFULLY.

             PLEASE TAKE NOTICE that on July 13, 2020 the United States Bankruptcy Court for

the District of Delaware (the “Court”) entered an order on the motion (the “Motion”)2 of debtors

and debtors in possession (the “Debtors”), approving procedures for the rejection, assumption, or

assumption and assignment of executory contracts and unexpired leases and granting related relief

[Docket No. 253] (the “Procedures Order”) attached hereto as Schedule 1.

             PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by this

written notice (this “Rejection Notice”), the Debtors hereby notify you that they have determined,

in the exercise of their business judgment, that each Contract or Lease set forth on Schedule 2

attached hereto is hereby rejected effective as of the date (the “Rejection Date”) set forth in




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC
      (8170); Extraction Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC
      (9353); Table Mountain Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC
      (5624). The location of the Debtors’ principal place of business is 370 17th Street, Suite 5300, Denver, Colorado
      80202.
2     Capitalized terms used and not otherwise defined herein have the meanings given to them in the Motion.
              Case 20-11548-CSS         Doc 377     Filed 08/10/20     Page 2 of 5




Schedule 2, or such other date as the Debtors and the counterparty or counterparties to any such

Contract or Lease agree.

       PLEASE TAKE FURTHER NOTICE that parties seeking to object to the proposed

rejection of any of the Contracts or Leases must file and serve a written objection so that such

objection is filed with the Court on the docket of the Debtors’ chapter 11 cases no later than

fourteen (14) days after the date that the Debtors served this Notice and promptly serve such

objection on the following parties: (a) counsel to the Debtors; (i) Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Christopher Marcus, P.C., Allyson Smith

Weinhouse, and Ciara Foster; and (ii) Whiteford, Taylor & Preston LLC, The Renaissance Centre,

Suite 500, 405 North King Street, Wilmington, Delaware 19801, Attn: Marc R. Abrams, Richard

W. Riley, and Stephen B. Gerald; (b) counsel to the administrative agent under the Debtors’

prepetition senior credit facility, Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas

77002, Attn: Dewey J. Gonsoulin Jr., William A. (Trey) Wood III, and Heather Brown;

(c) counsel to the ad hoc group of lenders under the Debtors’ prepetition senior notes, (i) Paul,

Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019,

Attn: Andrew Rosenberg, Alice Belisle Eaton, Christopher Hopkins, Douglas Keeton and Omid

Rahnama, and (ii) Young Conaway Stargatt & Taylor, LLP, 1000 North King Street, Wilmington,

Delaware 19801, Attn: Pauline K. Morgan & Sean T. Greecher; (d) counsel to the ad hoc group of

holders of the Debtors’ preferred equity, Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison

Avenue, 22nd Floor, New York, New York 10010, Attn: Benjamin Finestone; (e) counsel to the

Committee, (i) Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038, Attn:

Kristopher M. Hansen, Frank A. Merola, Erez E. Gilad, and Jason M. Pierce, and (ii) Cole Schotz

P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE 19801, Attn: G. David Dean and


                                                2
                 Case 20-11548-CSS               Doc 377        Filed 08/10/20          Page 3 of 5




Andrew J. Roth-Moore; (f) the Internal Revenue Service, (g) the U.S. Trustee for the District of

Delaware, and (h) any other party that has filed a request for notices with the Court. Only those

responses that are timely filed, served, and received will be considered at any hearing.

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of each Contract or Lease shall become effective on the applicable Rejection Date set

forth in Schedule 2, or such other date as the Debtors and the counterparty or counterparties to

such Contract or Lease agree.3

        PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

Contract or Lease is timely filed and not withdrawn or resolved, the Debtors shall file a notice for

a hearing to consider the objection for the Contract(s) or Lease(s) to which such objection relates.

If such objection is overruled or withdrawn, such Contract(s) or Lease(s) shall be rejected as of

the applicable Rejection Date set forth in Schedule 2 attached hereto or such other date as the

Debtors and the counterparty or counterparties to any such Contractor Lease agree.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

Order, if the Debtors have deposited monies with a Contract or Lease counterparty as a security

deposit or other arrangement, the Contract or Lease counterparty may not set off or recoup or

otherwise use such monies without further order of the Court, unless the Debtors and the

counterparty or counterparties to such Contracts and Leases otherwise agree.




3   An objection to the rejection of any particular Contract or Lease listed in this Rejection Notice shall not constitute
    an objection to the rejection of any other contract or lease listed in this Rejection Notice. Any objection to the
    rejection of any particular Contract or Lease listed in this Rejection must state with specificity the Contract to
    which it is directed. For each particular Contract or Lease whose rejection is not timely or properly objected to,
    such rejection will be effective in accordance with this Rejection Notice and the Order.

                                                           3
              Case 20-11548-CSS           Doc 377     Filed 08/10/20      Page 4 of 5




       PLEASE TAKE FURTHER NOTICE that, absent timely objection, any personal

property of the Debtors that is listed and described in Schedule 2 attached hereto shall be deemed

abandoned as of the Rejection Date.

       PLEASE TAKE FURTHER NOTICE that to the extent you wish to assert a claim with

respect to rejection of your Contract(s) or Lease(s), you must do so by the later of (a) the claims

bar date established in these chapter 11 cases, if any, and (b) 30 days after the later of (i) the

Rejection Objection Deadline, if no objection is filed and (ii) the date that all such filed objections

have either been overruled or withdrawn. IF YOU FAIL TO TIMELY SUBMIT A PROOF OF

CLAIM IN THE APPROPRIATE FORM BY THE DEADLINE SET FORTH HEREIN, YOU

WILL BE, FOREVER BARRED, ESTOPPED, AND ENJOINED FROM (1) ASSERTING

SUCH CLAIM AGAINST ANY OF THE DEBTORS AND THEIR CHAPTER 11 ESTATES,

(2) VOTING ON ANY CHAPTER 11 PLAN OF REORGANIZATION FILED IN THESE

CASES ON ACCOUNT OF SUCH CLAIM, AND (3) PARTICIPATING IN ANY

DISTRIBUTION IN THE DEBTORS’ CHAPTER 11 CASES ON ACCOUNT OF SUCH

CLAIM.




                          [Remainder of the page intentionally left blank]




                                                  4
               Case 20-11548-CSS            Doc 377       Filed 08/10/20      Page 5 of 5




Dated: August 10, 2020                  /s/ Stephen B. Gerald
Wilmington, Delaware                   WHITEFORD, TAYLOR & PRESTON LLC4
                                       Marc R. Abrams (DE No. 955)
                                       Richard W. Riley (DE No. 4052)
                                       Stephen B. Gerald (DE No. 5857)
                                       The Renaissance Centre
                                       405 North King Street, Suite 500
                                       Wilmington, Delaware 19801
                                       Telephone:      (302) 353-4144
                                       Facsimile:      (302) 661-7950
                                       Email:          mabrams@wtplaw.com
                                                       rriley@wtplaw.com
                                                       sgerald@wtplaw.com
                                       - and -
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       Christopher Marcus, P.C. (pro hac vice pending)
                                       Allyson Smith Weinhouse (pro hac vice pending)
                                       Ciara Foster (pro hac vice pending)
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       Email:         christopher.marcus@kirkland.com
                                                      allyson.smith@kirkland.com
                                                      ciara.foster@kirkland.com

                                       Proposed Co-Counsel to the Debtors and Debtors in Possession




4   Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
    Delaware.

                                                     5
